UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  6/24/2021
IRONSHORE INDEMNITY INC.,                                 :
                                                          :
                                        Plaintiff,        :
                                                          :               20-CV-978 (VSB)
                      -against-                           :
                                                          :                    ORDER
SYLVIA WONG, et al.,                                      :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Pursuant to my June 16, 2021 Order, (Doc. 68), Defendants and third-party Defendant in

this matter have submitted letters explaining the circumstances of the delay in executing the

settlement agreement informing the court when the parties anticipate executing the settlement

and issuing the remaining settlement payments. (Docs. 69–72.) Accordingly, it is hereby:

        ORDERED that the Defendants and third-party Defendant shall execute the settlement

and issue the settlement payments by July 8, 2021.

        IT IS FURTHER ORDERED that the parties shall submit a joint letter notifying the court

of the status of the settlement execution and payment by July 8, 2021.



SO ORDERED.

Dated: June 24, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
